Exhibit 10.2

COMMERCIAL PAPER

ISSUING AND PAYING AGENT AGREEMENT

(Book-Entry and Obligations

Using DTC Facilities

and Physical Notes)

THIS AGREEMENT (“Agreement”) dated as of May 5, 2006 (“Effective Date”) is
entered into by and between Danaher Corporation (the “Issuer”) with offices at
2099 Pennsylvania Avenue, N.W., 12th Floor, Washington, D.C. 20006 and Deutsche
Bank Trust Company Americas (the “Bank”) with offices at 60 Wall St, 27th Floor,
New York, NY 10005.

Section 1. Appointment

The Issuer requests and authorizes the Bank to act as agent for the Issuer in
connection with the issuance and payment of unsecured (a) book-entry obligations
(each an “Obligation” and collectively the “Obligations”) as evidenced by Master
Note Certificate(s) (the “Note Certificate(s) “) and (b) bearer short term
promissory notes of the Issuer (each a “Note” and collectively the “Notes”), in
the case of (a), in the form appended hereto in Exhibit A-1 and in the case of
(b), in the form to be appended hereto as Exhibit A-2 at such time as bearer
short term promissory notes of the Issuer are to be issued. The Bank agrees to
act as such agent for the Issuer subject to the provisions of this Agreement
commencing on the Effective Date shown above.

Insofar as the context requires, all references herein to an Issuer’s
“Obligation” shall be deemed to include the Issuer’s Note, and all references
herein to an Issuer’s “Obligations” or “Book-entry Obligations” shall be deemed
to include the Issuer’s Notes.

Section 2. Certificate Agreement

The Issuer acknowledges that the Bank has previously entered into a commercial
paper certificate agreement (as amended or otherwise modified and currently in
effect, the “Certificate Agreement”) which copy is appended hereto as Exhibit E,
with the Depository Trust Company (DTC) and the Issuer also acknowledges that
the continuation in effect of the Certificate Agreement is a necessary
prerequisite to the Bank’s providing services related to issuance of the
Obligations. The Issuer understands and agrees that the Certificate Agreement
shall supplement the provisions of this Agreement and that the Issuer and the
provisions of this Agreement are subject to the provisions of the Certificate
Agreement.



--------------------------------------------------------------------------------

Page 2

Section 3. Letter of Representations; Resolutions; Authorized Officers

The Issuer will, prior to the Effective Date, deliver to the Bank an executed
Letter of Representations (the “Representations”), a copy of which is appended
hereto as Exhibit F. Further, the Issuer understands and agrees that such
Representations when executed by the Issuer, the Bank and DTC shall supplement
the provisions of this Agreement and that the Issuer, the Bank, and DTC shall be
bound by the provisions of the Representations. The Bank and the Issuer agree to
comply with the relevant portions of DTC’s Commercial Paper Issuing and Paying
Agent Manual, and the DTC Same Day Settlement System Rules (collectively the
“DTC Rules”).

The Issuer has delivered to the Bank (a) a certified copy of the resolutions
adopted by the Board of Directors of the Issuer concerning the issuance of
Obligations by the Issuer (the “Resolutions”), which copy is appended hereto as
Exhibit B, and (b) a certified original of the Issuer’s certificate of
incumbency (the “Certificate of Incumbency”), containing the name, title, and
true signature of those officers of the Issuer authorized by the Resolutions to
take action with respect to the Obligations (the “Authorized Officers”), which
certificate is appended hereto as Exhibit C. The Issuer agrees to provide the
Bank with revised certified Resolutions and/or Certificates of Incumbency when
and as required by changes in authorization of personnel.

Section 4. Authorized Persons

The Issuer authorizes the Bank to accept and to execute Instructions, as defined
in and given pursuant to Section 6 hereof by any one of the employees and/or
Agents (defined as sales agents or dealers authorized by a separate agreement
between the Issuer and its sales agents or dealers) of the Issuer who are
designated in a writing that is signed by the requisite number of Authorized
Officers. Such designated employees or Agents shall be hereinafter collectively
referred to as “Authorized Persons”. The initial written designation of
Authorized Person(s) is appended hereto as Exhibit D. The Issuer agrees to
provide the Bank with revised written designations in the form of Exhibit D when
and as required by changes in authorization or personnel.

Section 5. Note Certificates

 

  (X) Book entry Obligations:

The Issuer will, prior to the Effective Date, deliver to the Bank a Note
Certificate evidencing Obligations issued, such Note Certificate bearing the
manual or facsimile signatures of the requisite number of Authorized Officers
and specifying the date of issuance, the full legal name of the Issuer, the name
of the state in which the Issuer is incorporated, and the name of the Bank,
acting as paying agent for the Issuer, in each case the Note Certificate being
registered in the name of Cede & Co., a nominee of DTC.



--------------------------------------------------------------------------------

Page 3

 

  (Y) Physical Notes and Signature Stamps:

For use as described in Section 7 hereof, the Issuer will, at its election,
(a) deliver to the Bank a supply of the Issuer’s sequentially numbered, blank
Notes bearing the manual or facsimile signatures of the requisite number of
Authorized Officers and having spaces to show the face or principal amount,
payee, date of issue, maturity date and amount of interest (if an interest
bearing Note), and/or (b) authorize the Bank to use the Bank’s commercial paper
universal note stock, which has spaces to show the face or principal amount,
payee, date of issue, maturity date, amount of interest (if an interest bearing
Note) and signature(s) of the Authorized Officers. If the Issuer elects (b), or
if the Notes described in (a) do not bear such signature(s) when delivered to
the Bank, then the Issuer will, at its election, deliver to the Bank for each
signature required to be placed on the Notes either an electronic image of the
requisite signature or a stamp bearing the facsimile signature of an Authorized
Officer.

 

  (Z) Book Entry Obligations, Physical Notes and Signature Stamps:

Any Obligation (as evidenced by the Note Certificate or Note bearing the manual
or authorized facsimile signature of an Authorized Officer) shall, upon the
Bank’s issuance of such Obligation on behalf of the Issuer, bind the Issuer
notwithstanding that such Authorized Officer shall have died or shall have
otherwise ceased to hold office on the date such Obligation is issued by the
Bank. Furthermore, the Issuer agrees that the Bank shall have no duty or
responsibility to determine the genuineness of the facsimile and/or manual
signatures appearing on the Note Certificate(s), Notes or stamps but the
foregoing shall not excuse the Bank from examining, and the Bank shall examine,
its signature cards to determine that signers are authorized and their
signatures do not appear on their face to be incorrect or incomplete.

Section 6. Instructions

The term “Instructions” shall mean a communication, purporting to be from an
Authorized Officer or Authorized Person, in the form of either (a) a written
notice including those transmitted through facsimile transmittal equipment;
(b) a telephone call; and/or (c) a transmission through an instruction and
reporting communication service (“Noteline Direct”) offered by the Bank pursuant
to Section 10 hereof, in each case received by the Bank at the address specified
in Section 15 prior to 1:00 p.m. New York time on the day on which the
Instructions are to be operative, which shall be a day the Bank is open for
business.



--------------------------------------------------------------------------------

Page 4

If the Bank, at its option, acts upon Instructions transmitted after 1:00 p.m.
New York time on the day on which the Instructions are to be operative, the
Issuer understands and agrees that (a) such Instructions shall be acted upon, on
a best efforts basis, by the Bank pursuant to the custom and practice of the
commercial paper market, and (b) the Bank makes no representations or warranties
that the issuance and delivery of any Note or Obligation pursuant to Section 7
hereof shall be completed prior to the close of business on the issue date
specified in the Instructions.

Any Instructions given by telephone shall be confirmed to the Bank in a writing
purporting to be from an Authorized Officer or Authorized Person prior to 1:00
p.m. New York time on the day on which such Instructions are to be operative. In
the absence of the Bank’s timely receipt of such written confirmation or in the
event the Bank acts upon Instructions received after 1:00 p.m. New York time on
the day on which the Instructions are to be operative, the Issuer understands
and agrees that the Instructions given by telephone or received after the
aforementioned 1:00 p.m. New York time, as understood by the Bank, shall be the
true and controlling Instructions for all purposes of this Agreement.

Notwithstanding anything to the contrary in this Section 6, the Issuer
acknowledges that the Bank may act upon the Instructions without any duty to
make any inquiry regarding the genuineness of such Instructions.

Section 7. Issuance

 

  (X) Book Entry Obligations:

The Bank’s sole duties in connection with the issuance of the Obligations when
the Issuer delivers the Note Certificate(s) to the Bank in the form described in
Section 5(X) herein, shall be as follows:

 

  (a) to hold Note Certificates in safekeeping;

 

  (b) to assign to each Instruction received from the Issuer a CUSIP number as
specified in and in accordance with the CUSIP number assignment received by the
Bank from the Issuer;

 

  (c) to cause to deliver an Obligation on behalf of the Issuer upon receipt of
the related Instructions from the Issuer, or its designated agent(s), as to the
face or principal amount, net dollar amount, date of issue, maturity date,
interest rate (if any), and amount of interest due at maturity (if an interest
bearing



--------------------------------------------------------------------------------

Page 5

Obligation), by way of data entry or data transfer to the DTC Same Day Funds
Settlement System (“SDFS”), and to receive from SDFS a confirmation receipt that
such delivery was effected; and

 

  (d) to credit the net proceeds of all deliveries of the Obligations to the
Issuer’s account with the Bank (Account No. 00447400) under advice to the Issuer
at the address specified in Section 15 hereof.

 

  Y. Physical Notes:

The Bank’s sole duties in connection with the issuance of the Notes if the
Issuer delivers a supply of the Issuer’s blank Notes to the Bank or uses the
Bank’s commercial paper universal note stock pursuant to Section 5(Y) hereof
shall be as follows:

 

  (a) to hold the blank Notes in safekeeping, pending receipt of the Issuer’s
Instructions;

 

  (b) to complete each Note pursuant to the Instructions as to the face or
principal amount, net dollar amount, payee (which shall be “BEARER” unless
otherwise specified in the Instructions), date of issue, maturity date, interest
rate (if any) and amount of interest due at maturity (if an interest bearing
Note);

 

  (c) to cause a duly authorized officer or duly authorized employee of the Bank
to countersign each Note for purposes of authentication of the Note only;

 

  (d) to deliver the Notes in accordance with the related Instructions (i) by
hand, against receipt for payment or (ii) as otherwise provided in the related
Instructions; and

 

  (e) to credit the net proceeds of all deliveries of Notes to the Issuer’s
account with the Bank (Account No. 00447400) under advice to the Issuer at the
address specified in Section 15 hereof.

The Bank’s additional duties in connection with the issuance of the Notes when
the Issuer delivers facsimile signature stamps to the Bank pursuant to
Section 5(Y) hereof shall be as follows:

 

  (f) to hold the facsimile signature stamps delivered pursuant to Section 5(Y)
hereof in safekeeping pending receipt of the Issuer’s Instructions; and



--------------------------------------------------------------------------------

Page 6

 

  (g) to apply the facsimile signature stamp(s) to the Notes pursuant to the
Instructions.

 

  Z. Book Entry Obligations and Physical Notes:

The Issuer acknowledges that pursuant to the custom and practice of the
commercial paper market, the delivery or mailing of an Obligation against
payment of the net amount of the Obligation (i.e., the principal amount of the
Obligation less the discount specified in the Instructions or the principal
amount of an interest bearing Obligation) and the actual receipt of payment
thereof are not simultaneous transactions.

Therefore, whenever the Instructions direct the Bank to deliver any Obligation
against payment, the Bank is authorized to and will deliver such Obligation to
the party specified in the Instructions and hold as receipt a confirmation copy
generated by SDFS (in the case of Book Entry transactions), or (a) the receipt
of the party specified in the Instructions or (b) the United States Post
Office’s registered mail (both (a) and (b) in the case of physical Notes) in
lieu of immediate payment by the purchaser of the Obligation (the “Purchaser”).
The Issuer also acknowledges that pursuant to the custom and practice of the
commercial paper market, the Purchaser is obligated to settle in immediately
available funds at or before the close of business on the Issue Date specified
on the Obligation. The Issuer understands and agrees that whenever the Bank
delivers an Obligation against receipt of funds as set forth above, the Issuer
and not the Bank shall bear the risk of the Purchaser’s failure to remit the net
amount of the Obligation purchased, and of the loss or theft of Notes after such
Notes are placed in the United States mail.

The Bank shall have no duty or responsibility to make any transfer of the
proceeds of the sale of the Issuer’s Obligations, or to advance any monies or
effect any credit with respect to such proceeds or transfers unless and until
the Bank has actually received the proceeds of the sale of the Obligations. Upon
such receipt, the Bank shall immediately credit the Issuer’s account with the
Bank (Account No. 00447400) with such proceeds unless at the time of such
crediting, the Issuer has advised the Bank, in writing, that the receipt of such
proceeds is subject to reversal or cancellation. If the Bank, at its sole
option, effects any such transfer that results in an overdraft in any account of
the Issuer, the amount of such overdraft shall be considered as a loan to the
Issuer, and the Issuer agrees to pay the Bank on demand the amount of such loan
together with interest thereon at the rate customarily charged by the Bank on
similar loans.



--------------------------------------------------------------------------------

Page 7

Section 8. Payment

Bank’s sole duties in connection with payment of the Obligations shall be, upon
presentment at maturity of an issued Obligation, to pay the principal amount of
a discounted Obligation or principal plus interest of an interest-at-maturity
Obligation to the party appearing to be entitled thereto, and to debit the
Issuer’s account with the Bank (Account No. 00447400) for such amount under
advice to the Issuer at the address specified in Section 15 hereof.

The Bank shall have no obligation to pay, at maturity, the amount referred to in
this Section 8 unless sufficient funds have been received by the Bank in
collected funds. If the Bank, at its sole option, makes any such payment that
results in an overdraft in any account of the Issuer, the amount of such
overdraft shall be considered a loan to the Issuer, and the Issuer agrees to pay
the Bank on demand the amount of such loan together with interest thereon at the
rate customarily charged by the Bank on similar loans.

Section 9. United States Dollars

The Issuer agrees that the Obligations issued or presented hereunder shall be
denominated in United States dollars. The Issuer further agrees that payment of
any and all amounts due pursuant to the provisions of this Agreement shall be
made solely in United States dollars.

Section 10. Noteline Direct

The Issuer is granted a personal, non-transferable and non-exclusive right to
use the instruction and reporting communication service Noteline Direct to
transmit through the Noteline Direct system Instructions made pursuant to
Section 6 hereof. The Issuer may, by separate agreement between the Issuer and
one or more of its Agents, authorize the Agent (in each case other than the
Bank) to directly access Noteline Direct for the purposes of transmitting
Instructions to the Bank or obtaining reports with respect to the Obligations.

The Issuer acknowledges that (a) some or all of the services utilized in
connection with Noteline Direct are furnished by Financial Sciences Corporation
(“FSC”), (b) Noteline Direct is provided to the Issuer “AS IS” without
warranties or representations of any kind whatsoever by FSC or the Bank, and
(c) Noteline Direct is proprietary and confidential property disclosed to the
Issuer in confidence and only on the terms and conditions and for purposes set
forth in this Agreement.

By this Agreement, the Issuer acquires no title, ownership or sublicensing
rights whatsoever in Noteline Direct or in any trade secret, trademark,
copyright or patent of the Bank or FSC now or to become applicable to Noteline
Direct. The Issuer may not transfer, sublicense, assign, rent, lease, convey,
modify, translate, convert to a programming language, decompile, disassemble,
recirculate, republish or redistribute Noteline Direct for any purpose without
the prior written consent of the Bank and, where necessary FSC.



--------------------------------------------------------------------------------

Page 8

In the event (a) any action is taken or threatened which may result in a
disclosure or transfer of Noteline Direct or any part thereof, other than as
authorized by this Agreement, or (b) the use of any trademark, trade name,
service mark, service name, copyright or patent of the Bank or FSC by the Issuer
amounts to unfair competition, or otherwise constitutes a possible violation of
any kind, then the Bank and/or FSC shall have the right to take any and all
action deemed necessary to protect their rights in Noteline Direct, and to avoid
the substantial and irreparable damage which would result from such disclosure,
transfer or use, including the immediate termination of the Issuer’s right to
use Noteline Direct.

To permit the use of Noteline Direct to issue Instructions and/or obtain reports
with respect to the Obligations, the Bank will supply the Issuer with an
identification number and initial passwords. From time to time thereafter, the
Issuer may change its passwords directly through Noteline Direct. The Issuer
will keep all information relating to its identification number and passwords
strictly confidential and will be responsible for the maintenance of adequate
security over its customer identification number and passwords. For security
purposes, the Issuer should change its passwords frequently (at least once a
year).

Instructions transmitted over Noteline Direct and received by the Bank pursuant
to Section 6 hereof accompanied by the Issuer’s identification number and the
passwords, shall be deemed conclusive evidence that such Instructions are
correct and complete and that the issuance or redemption of the Obligation(s)
directed thereby has been duly authorized by the Issuer.

Section 11. Representations and Warranties of the Issuer

The Issuer represents and warrants as follows:

 

  (a) This Agreement and the Obligations have been duly authorized and this
Agreement when executed and delivered and the Obligations when issued in
accordance with the applicable Instructions, will be valid and binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles;

 

  (b) This Agreement and the consummation of the transactions herein
contemplated will not (i) result in a breach of any of the terms or provisions
of, or constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument for money borrowed to which the
Issuer is a party or by which the Issuer



--------------------------------------------------------------------------------

Page 9

is bound or to which any of the property or assets of the Issuer is subject, or
(ii) result in any violation of (x) the provisions of the Articles of
Incorporation or the By-Laws of the Issuer or (y) to the best knowledge of the
Issuer, any statute or any order, rule or regulation of any court or government
agency or body having jurisdiction over the Issuer or any of its properties, in
any manner which, in the case of clauses (i) and (ii) (y), would have a material
adverse effect on the business of the Issuer and its subsidiaries taken as a
whole;

 

  (c) No consent, approval, authorization, order, registration or qualification
of or with any court or governmental agency or body having jurisdiction over the
Issuer or any of its properties is required for the issue and sale of the
Obligations, except such as have been, or will have been obtained prior to the
issue and sale of the Obligations, and such consents, approvals, authorizations,
registrations or qualifications as may be required under “blue sky” or state
securities laws or insurance laws in connection with the issue and sale of the
Obligations by the Issuer; and

 

  (d) Each Obligation issued under this Agreement will be exempt from
registration under the Securities Act of 1933, as amended. Each Instruction by
the Issuer to issue Obligations under this Agreement shall be deemed a
representation and warranty by the Issuer as of the date thereof that the
representations and warranties herein are true and correct as if made on and as
of such date, except to the extent that such representations and warranties
specifically refer to a different date, in which case they shall be true and
correct as of such date.

Section 12. Compensation

The Issuer agrees to pay such compensation for the Bank’s issuing and paying
agent services pursuant to this Agreement in accordance with the Bank’s schedule
of fees, as amended from time to time, that has been accepted and agreed to by
the Issuer.

Section 13. Indemnification

The Issuer agrees that the Bank shall not be liable for any losses, damages,
liabilities or costs suffered or incurred by the Issuer as a result of (a) the
Bank’s having executed Instructions, (b) the Bank’s improperly executing or
failing to execute any Instructions because of unclear Instructions, failure of
communications media or any other circumstances beyond the Bank’s control,
(c) the actions or inactions of DTC, any Agent or any broker, dealer, consignee
or agent not selected by the Bank, or (d) any other acts or omissions of the
Bank (or of any of its agents or correspondents) relating to this Agreement or
the transactions or activities contemplated hereby except to the extent, if any,
that such other acts or omissions constitute gross negligence, willful
misconduct or violation of law by the Bank. The Issuer, in the absence of gross
negligence, willful



--------------------------------------------------------------------------------

Page 10

misconduct or violation of law by the Bank, agrees to indemnify the Bank and
hold it harmless from and against (a) any and all actions, claims (groundless or
otherwise), suits, losses, fines and penalties arising out of the Bank’s having
executed any Instructions or otherwise having performed any of its obligations
hereunder and (b) any damages, costs, expenses (including reasonable legal fees
and disbursements), losses or liabilities relating to any such actions, claims,
suits, losses fines or penalties or to any breach of this Agreement by the
Issuer. In no event shall the Bank be liable for special, indirect or
consequential damages. This Section 13, Indemnification, shall survive any
termination of this Agreement and the issuance and payment of any Note(s).

14. Termination

Either the Bank or the Issuer may terminate this Agreement at any time by not
less than ten (10) days’ prior written notice to the other. No such termination
shall affect the rights and obligations of the Issuer and the Bank which have
accrued under this Agreement prior to termination.

15. Addresses

Instructions hereunder shall be (a) mailed, (b) telephoned, (c) transmitted by
facsimile device, and/or (d) transmitted via Noteline Direct to the Bank at the
address, telephone number, and/or facsimile number specified below and shall be
deemed delivered upon actual receipt by the Bank’s Commercial Paper Issuance
Operations at the address, telephone number, and/or facsimile number specified
below.

Deutsche Bank Trust Company Americas

Trust & Securities Services

60 Wall St – 27th Floor

New York, NY 10005

Attention: Money Market Instruments Operations

Telephone: (212) 250-7539 / 2972

Facsimile: (212) 797-8616

All notices, requests, demands and other communications hereunder (excluding
Instructions) shall be in writing and shall be deemed to have been duly given
(a) upon delivery by hand (against receipt), or (b) by United States Post Office
registered mail (against receipt) or by regular mail (upon receipt) to the party
and at the address set forth below or at such other address as either party may
designate by written notice:

 

(a)    Danaher Corporation
2099 Pennsylvania Avenue, N.W.
12th Floor    Washington, D.C. 20006    Attention:    Vice President and
Treasurer    Telephone:    (202) 419-7613    Facsimile:    (202) 419-7666   
Electronic Mail: frank.mcfaden@danaher.com



--------------------------------------------------------------------------------

Page 11

 

   Attention:    Associate General Counsel    Telephone:    (202) 419-7611   
Facsimile:    (202) 419-7666    Electronic Mail: jim.o’reilly@danaher.com (b)   
Deutsche Bank Trust Company Americas    Trust & Securities Services    60 Wall
St. – 27th Floor    New York, NY 10005    Attention: Money Market Instruments
Operations    Telephone:    (212) 250-7539 / 2972    Facsimile:    (212)
797-8616

16. Miscellaneous

 

  (a) This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York and as applicable, operating circulars of the
Federal Reserve Bank, federal laws and regulations as amended, New York Clearing
House rules, the DTC Rules, and general commercial bank practices applicable to
commercial paper issuance and payment, funds transfer and related activities.

 

  (b) This Agreement may not be assigned by the Issuer and may not be modified,
or amended or supplemented except by a writing or writings duly executed by the
duly authorized representatives of the Issuer and the Bank.

 

  (c) This Agreement contains the entire understanding and agreement between the
parties with respect to the subject matter hereof. All prior agreements,
understandings, representations, statements, promises, inducements,
negotiations, and undertakings and all existing contracts previously executed
between said parties with respect to said subject matter are superseded hereby.

 

  (d) With respect to all references herein to nouns, insofar as the context
requires, the singular form shall be deemed to include the plural, and the
plural form shall be deemed to include the singular.



--------------------------------------------------------------------------------

Page 12

 

  (e) In no event shall the Bank be liable for any failure or delay in the
performance of its obligations hereunder because circumstances beyond the Bank
control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations or the like which restrict or
prohibit the providing of the services contemplated by this Agreement.

 

  (f) The Bank shall incur no liability in acting upon telephonic, facsimile or
other electronic instructions which the Bank believes in good faith to have been
given by an authorized person, including but not limited to Instructions
received in connection with the issuance of Obligations. In addition, in the
event that the Issuer or an Agent currently or in the future utilizes a trading
system that produces issuance instructions that do not include signatures or
initials, the Bank may conclusively rely upon such instructions absent such
signatures or initials.



--------------------------------------------------------------------------------

Page 13

Agreed to and Accepted by:

 

Deutsche Bank Trust Company Americas    Danaher Corporation

/s/ Annie Jaghatspanyan

  

/s/ Frank T. McFaden

Authorized Officer’s Signature    Authorized Officer’s Signature Name:   

Annie Jaghatspanyan

   Name:   

Frank T. McFaden

Title:   

Assistant Vice President

   Title:   

Vice President and Treasurer

Date:   

May 5, 2006

   Date:   

May 5, 2006

/s/ Wanda Camacho

  

/s/ Daniel L. Comas

Authorized Officer’s Signature    Authorized Officer’s Signature Name:   

Wanda Camacho

   Name:   

Daniel L. Comas

Title:   

Vice President

   Title:   

Executive Vice President and Chief Financial Officer

Date:   

May 5, 2006

   Date:   

May 5, 2006

List of Exhibits

Exhibit A DTC Master Note & Universal Note

Exhibit B Board Resolutions & Secretary’s Certificate

Exhibit C Authorized Officers & Certificate of Incumbency

Exhibit D Authorized Persons

Exhibit E DTC Certificate Agreement

Exhibit F DTC Letter of Representations